DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2020 was filed after the mailing date of the Non-Final Rejection on May 6, 2020 and before prosecution has closed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
As a result if the Amendment filed on RCE, claims 1-20 are pending. Claims 1, 9 and 18 are amended. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art does not disclose a method for transmitting data from a timing controller to a source driver, comprising the combination of:
 15wherein the plurality of modulated data rates are generated by performing spread-spectrum clocking (SSC) upon the plurality of data rates, respectively; and for each of the frames, its corresponding image data is transmitting by using only one of the modulated data rates,
wherein the plurality of data rates comprise at least a first data rate and a second 20data rate, the first data rate and the second data rate are discrete data rates, the plurality of modulated data rates comprise a first modulated data rate and a second modulated data rate, the first modulated data rate and the second modulated data rate are used to transmit two consecutive frames, respectively; and the first modulated data rate is generated by performing 25the SSC upon the first data rate serving as the center frequency of the first modulated data rate, and the second modulated data rate is generated by performing the SSC upon the second data rate serving as the center frequency of the second modulated data rate.

As argued by Applicant, the prior art of record including Oh (2017/0069289 A1) and Jun (US 2019/0173454 A1) do not teach the feature of "wherein the plurality of data rates comprise at least a first data rate and a second data rate, the first data rate and the second data rate are discrete data rates, the plurality of modulated data rates comprise a first modulated data rate and a second modulated data rate, the first modulated data rate and the second modulated data rate are used to transmit two consecutive frames, respectively; and the first modulated data rate is generated by see Jun, Abstract, Detailed Description, [0238-0250] [0280-0290]), it does not read upon the claimed features of--the first the first and second data rates, the first and second modulated data rates and the SSC upon the data rates serving as center frequency of the modulated data rates 

The additional references cited on the PTO-892 are relevant to the field of invention but do not cure the deficiencies of Oh and Jun above. 
In particular, the reference of Yoon (US 2019/0244556 A1) is cited as particularly relevant. Yoon at Fig. 13 teaches two consecutive frames being transmitted at a first modulated data rate and second modulated data rate with spread spectrum clocking (SSC) performed (Yoon, Fig. 13, Detailed Description, [0103]). However, Yoon teaches away from the primary references of Oh and Jun because it randomizes frequencies (Fig. 1, frequency randomizer, #150; Detailed Description, [0058-0059], “In some example embodiments, the timing controller may receive the image data IDAT at the fixed input frame frequency (e.g., after the input frame frequency is set, the input frame frequency is fixed or constant until the input frame frequency is reset) but may control the display device 100 based on the output frame frequency that is randomly selected by the frequency randomizer 150. For example, the frequency randomizer 150 may randomly select the output frame frequency within a data frequency selection range including the input frame frequency in each (e.g., every) frame and may determine an output start timing of the image data ODAT based on the randomly selected output frame frequency”). In addition, Yoon also does not explicitly show “…performing the SSC upon the first data rate serving as the center frequency of the first modulated data rate, and the second modulated data  (See Yoon, Detailed Description, [0103]). As a result, the combination of Yoon with the previously cited prior art does not render claim 1 to be unpatentable. Thus, claim 1 is free of and unobvious over the prior art and is allowed.
Claims 9 and 18 are independent claims for a timing controller and a display system, respectively, reciting similar characteristics as that of claim 1. Thus, claims 9 and 18 are allowed for the same reasons as above. The remaining claims are dependent off of claim 1, 9, or 18 and are allowed as a result of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KWIN XIE/Primary Examiner, Art Unit 2626